Exhibit 10.1

ELEVENTH LOAN MODIFICATION AGREEMENT (DOMESTIC)

This Eleventh Loan Modification Agreement (Domestic) (this “Loan Modification
Agreement”) is entered into as of May 10, 2016 (the “Eleventh Loan Modification
(Domestic) Effective Date”), by and between SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 380
Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”),
STEREOTAXIS, INC., a Delaware corporation (“Stereotaxis”), and STEREOTAXIS
INTERNATIONAL, INC., a Delaware corporation, each with offices located at 4320
Forest Park Avenue, Suite 100, St. Louis, Missouri 63108 (“International”, and
together with Stereotaxis, individually and collectively, jointly and severally,
“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of November 30, 2011,
evidenced by, among other documents, (i) a certain Second Amended and Restated
Loan and Security Agreement (Domestic) dated as of November 30, 2011, as amended
by a certain First Loan Modification Agreement (Domestic), dated as of March 30,
2012, as further amended by a certain Second Loan Modification and Waiver
Agreement (Domestic), dated as of May 1, 2012, as further amended by a certain
Third Loan Modification Agreement, dated as of May 7, 2012, as further amended
by a certain Fourth Loan Modification Agreement (Domestic), dated as of
December 28, 2012, as further amended by a certain Fifth Loan Modification
Agreement (Domestic), dated as of March 29, 2013 as further amended by a certain
Sixth Loan Modification and Waiver Agreement (Domestic), dated as of June 28,
2013, as further amended by a certain Seventh Loan Modification and Waiver
Agreement (Domestic), dated as of July 31, 2013, as further amended by a certain
Eighth Loan Modification Agreement (Domestic), dated as of August 30, 2013, as
further amended by a certain Ninth Loan Modification Agreement, dated as of
March 28, 2014 and as further amended by a certain Tenth Loan Modification
Agreement (Domestic), dated as of March 27, 2015 (as may be amended from time to
time, the “Loan Agreement”).

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement, and the “Intellectual Property
Collateral” as described in those certain IP Security Agreements, entered into
by each Borrower and Bank, dated as of November 30, 2011 (together with any
other collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Sections 6.9(a) thereof:

“(a) Tangible Net Worth. Borrower shall maintain a minimum Tangible Net Worth,
tested quarterly, as of the last day of each fiscal quarter, of not less than
(no worse than) the following amounts for each quarterly period listed below:

 

Quarterly Period Ending   

Minimum Tangible Net Worth

(tangible net loss no worse than)

March 31, 2015, June 30, 2015 and September 30, 2015

   ($21,500,000)

December 31, 2015, March 31, 2016, June 30, 2016 and September 30, 2016

   ($22,500,000)

December 31, 2016, March 31, 2017, June 30, 2017 and September 30, 2017

   ($23,500,000)

December 31, 2017 and March 31, 2018

   ($24,500,000)”

 

1



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“(a) Tangible Net Worth. Borrower shall maintain a minimum Tangible Net Worth,
tested quarterly, as of the last day of each fiscal quarter, of not less than
(no worse than) the following amounts for each quarterly period listed below:

 

Quarterly Period Ending   

Minimum Tangible Net Worth

(tangible net loss no worse than)

December 31, 2015 and March 31, 2016

   ($22,500,000)

June 30, 2016, September 30, 2016, December 31, 2016, March 31, 2017, June 30,
2017 and September 30, 2017

   ($24,000,000)

December 31, 2017 and March 31, 2018

   ($24,500,000)”

 

  2 The Loan Agreement shall be amended by inserting the following new
definition in Section 13.1 thereof, in its appropriate alphabetical order:

“Eleventh Loan Modification (Domestic) Effective Date” is May     , 2016.

 

  3 The Loan Agreement shall be amended by deleting the Compliance Certificate
attached as Exhibit B attached thereto and inserting in lieu thereof Exhibit B
as attached hereto.

4. FEES. In addition to and supplemental of the anniversary fees described in
the Tenth Loan Modification Agreement (Domestic) and all other fees and expenses
under the Loan Documents, Borrower shall pay to Bank a fully-earned,
non-refundable modification fee equal to Five Thousand Dollars ($5,000), payable
on or before the Eleventh Loan Modification (Domestic) Effective Date. Borrower
shall also reimburse Bank for all legal fees and expenses incurred in connection
with the Existing Loan Documents and this Loan Modification Agreement.

5. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with this Loan
Modification Agreement, each in form and substance satisfactory to the Bank
(collectively, the “Conditions Precedent”):

 

  A.

copies, certified by a duly authorized officer of each Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of each
Borrower as in effect on the date

 

2



--------------------------------------------------------------------------------

  hereof (but only to the extent modified since last delivered to the Bank),
(ii) the resolutions of each Borrower authorizing the execution and delivery of
this Loan Modification Agreement, the other documents executed in connection
herewith and each Borrower’s performance of all of the transactions contemplated
hereby (but only to the extent required since last delivered to Bank), and
(iii) an incumbency certificate giving the name and bearing a specimen signature
of each individual who shall be so authorized on behalf of each Borrower (but
only to the extent any signatories have changed since such incumbency
certificate was last delivered to Bank);

 

  B. updated evidence of insurance; and

 

  C. such other documents as Bank may request, in its reasonable discretion.

6. ADDITIONAL COVENANTS; RATIFICATION OF PERFECTION CERTIFICATE. Borrower is not
a party to, nor is bound by, any license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
Borrower shall provide written notice to Bank within ten (10) days of entering
or becoming bound by any such license or agreement (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (x) all such licenses or contract rights to
be deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement (such consent or authorization may include a licensor’s agreement
to a contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future, and (y) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under the Loan Agreement and the other Loan Documents. Borrower
hereby ratifies, confirms and reaffirms, all and singular, the terms and
disclosures contained in a certain Perfection Certificate, dated as of
November 30, 2011, as amended and supplemented through and as of the Eleventh
Loan Modification (Domestic) Effective Date with the additional disclosures
attached as Exhibit A hereto, if any, and acknowledges, confirms and agrees the
disclosures and information above Borrower provided to Bank in the Perfection
Certificate, as so updated, remain true and correct in all material respects as
of the date hereof.

7. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

9. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of each of the Loan Documents and all
security or other collateral granted to the Bank, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

10. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

11. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

 

3



--------------------------------------------------------------------------------

12. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

13. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

14. JURISDICTION/VENUE/TRIAL WAIVER. Borrower accepts for itself and in
connection with its properties, unconditionally, the exclusive jurisdiction of
any state or federal court of competent jurisdiction in the State of Illinois in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS LOAN
MODIFICATION AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS LOAN MODIFICATION
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

15. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the State of Illinois as of the
Eleventh Loan Modification (Domestic) Effective Date.

 

BORROWER: STEREOTAXIS, INC. By:   /s/ Martin C. Stammer Name:   Martin C.
Stammer Title:   Chief Financial Officer STEREOTAXIS INTERNATIONAL, INC. By:  
/s/ Martin C. Stammer Name:   Martin C. Stammer Title:   President BANK: SILICON
VALLEY BANK By:   /s/ Tom Hertzberg Name:   Tom Hertzberg Title:   Director

[Signature page to Eleventh Loan Modification Agreement (Domestic)]



--------------------------------------------------------------------------------

Exhibit A

Updates to Perfection Certificate, if any

(See attached.)



--------------------------------------------------------------------------------

Exhibit B to Eleventh Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:          SILICON VALLEY BANK

Date:                     

FROM:    STEREOTAXIS, INC. and STEREOTAXIS INTERNATIONAL, INC.

The undersigned authorized officer of STEREOTAXIS, INC., a Delaware corporation
and STEREOTAXIS INTERNATIONAL, INC. (collectively, jointly and severally, the
“Borrower”) certifies that under the terms and conditions of the Second Amended
and Restated Loan and Security Agreement between Borrower and Bank (as amended,
the “Agreement”), (1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with generally GAAP consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days        Yes  No Annual financial statement (CPA Audited) + CC    FYE within
120 days        Yes  No 10-Q, 10-K and 8-K    Within 5 days after filing with
SEC        Yes  No

A/R & A/P Agings, Deferred Revenue and Inventory

Reports

   Monthly within 30 days        Yes  No Transaction Reports    Weekly, within 5
days when there are outstanding Advances under the Revolving Line, and with each
request for a Credit Extension        Yes  No Projections    Annually within 30
days prior to FYE        Yes  No

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

                                                                    
                                         
                                                 

 

Financial Covenant

   Required    Actual    Complies

Maintain as indicated:

        

Minimum Tangible Net Worth * (tested quarterly)

      $                Yes  No

Minimum Liquidity Ratio (tested monthly)

   1.50:1.00            :1.00    Yes  No

 

* See Section 6.9(a) of the Loan Agreement



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

STEREOTAXIS, INC.     BANK USE ONLY STEREOTAXIS INTERNATIONAL, INC.            
  Received by:  

 

By:  

 

        AUTHORIZED SIGNER Name:  

 

    Date:  

 

Title:  

 

              Verified:                                  
                                                                         
AUTHORIZED SIGNER       Date:  

 

      Compliance Status:    Yes  No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                     

 

I. Tangible Net Worth (Section 6.9(a))

Required: Tangible Net Worth, tested quarterly, as of the last day of each
fiscal quarter, of not less than (no worse than) the following amounts for each
quarterly period listed below:

 

Quarterly Period Ending   

Minimum Tangible Net Worth

(tangible net loss no worse than)

December 31, 2015 and March 31, 2016

   ($22,500,000)

June 30, 2016, September 30, 2016, December 31, 2016, March 31, 2017, June 30,
2017 and September 30, 2017

   ($24,000,000)

December 31, 2017 and March 31, 2018

   ($24,500,000)

Actual:

 

A.

   Consolidated total assets of Borrower and its Subsidiaries    $             
  

B.

   Amounts attributable to Goodwill    $                

C.

   Intangible items including unamortized debt discount and expense, patents,
trade and service marks and names, copyrights and capitalized research and
development expenses (except prepaid expenses)    $                

D.

   Notes, accounts receivable and other obligations owing to Borrower from its
officers or other Affiliates    $                

E.

   Reserves not already deducted from assets    $                

F.

   Intangible assets [line B plus line C plus line D plus line E]    $
               

G.

   Total Liabilities (including, without limitation, the Cowen Indebtedness)   
$                

H.

   Mark-to-market liabilities established in accordance with GAAP as a result of
non-cash, mark-to-market adjustments, of the value of warrants and other
derivative liabilities of the Borrower    $                

I.

   TANGIBLE NET WORTH [line A minus line F minus line G plus line H]    $
               

Is line I equal to or greater than (no worse than) [$        ]?

 

         No, not in compliance             Yes, in compliance



--------------------------------------------------------------------------------

II. Liquidity Ratio (Section 6.9(b))

Required: A Liquidity Ratio of greater than 1.50:1.00, it being understood that
Short Term Advances shall be excluded from the foregoing calculation.

Actual:

 

A.    Borrower’s unrestricted cash at Bank    $                 B.    Borrower’s
Eligible Accounts (excluding the Biosense Accounts)    $                 C.   
LIQUIDITY [line A plus line B]    $                 D.    Total outstanding
Obligations of Borrower owed to Bank (other than Short Term Advances)    $
                E.    LIQUIDITY RATIO [line C divided by line D]    $
               

Is line E greater than 1.50:1.00?

 

         No, not in compliance             Yes, in compliance